Citation Nr: 1631112	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  05-08 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether an overpayment of VA compensation benefits in the amount of $13,156.80, was validly created.

2.  Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $13,156.80.

(The issues of entitlement to service connection for an acquired psychiatric disorder and a sciatic nerve disorder are subject to another decision under a separate docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to August 1970 and from February 1974 to February 1977.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2004 decision by the Committee on Waivers and Compromise of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  At his March 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of the validity of an overpayment of VA compensation benefits in the amount of $13,156.80.

2.  At his March 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $13,156.80.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of the validity of an overpayment of VA compensation benefits in the amount of $13,156.80 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $13,156.80 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At his March 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of whether an overpayment of VA compensation benefits in the amount of $13,156.80 was validly created and entitlement to waiver of recovery of an overpayment of VA compensation benefits in that amount.  As to these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal on the issue of whether an overpayment of VA compensation benefits in the amount of $13,156.80 was validly created is dismissed.

The appeal on the issue of entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $13,156.80 is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


